Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINERS AMENDMENT 
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Carter on (6/9/2022).
Claim 16 (currently amended): The non-transitory computer-readable medium of claim 15, 
Claim 17 (currently amended): The non-transitory computer-readable medium of claim 15, 
Claim 18 (currently amended): The non-transitory computer-readable medium of claim 15, 
Claim 19 (currently amended): The non-transitory computer-readable medium of claim 15, 
Claim 20 (currently amended): The non-transitory computer-readable medium of claim 15, 

ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 8 & 15, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 8 & 15 that includes: 
Claim 1:
…
“
receiving a signal indicating to adjust a shutter of a camera module of an information handling system from an open state to a closed state to prevent access to a camera of the camera module; in response to the signal, mechanically adjusting the shutter of the camera module from the open state to the closed state; after adjusting the state of the shutter of the camera module from the open state to the closed state, receiving a signal indicating that a state of a pin indicates that a lock latch is engaged with the shutter to mechanically interfere with movement of the shutter from the closed state to the open state, the pin in contact with the shutter; detecting an attempt to adjust the state of the shutter of the camera module to the open state from the closed state while the lock latch is engaged with the shutter; in response to detecting the attempt to adjust the state of the shutter of the camera module to the open state from the closed state while the lock latch is engaged with the shutter and based on the state of the pin, preventing mechanical adjustment of the state of the shutter of the camera module to the open state from the closed state.
”
Claim 8:
…
“
a camera module including a camera and a shutter; a lock latch; a pin in contact with the lock latch; a processor having access to memory media storing instructions executable by the processor to perform operations comprising, comprising: receiving a signal indicating to adjust the shutter of the camera module of an information handling system from an open state to a closed state to prevent access to a camera of the camera module; in response to the signal, mechanically adjusting the shutter of the camera module from the open state to the closed state; after adjusting the state of the shutter of the camera module from the open state to the closed state, receiving a signal indicating that a state of the pin indicates that the lock latch is engaged with the shutter to mechanically interfere with movement of the shutter from the closed state to the open state; detecting an attempt to adjust the state of the shutter of the camera module to the open state from the closed state while the lock latch is engaged with the shutter; in response to detecting the attempt to adjust the state of the shutter of the camera module to the open state from the closed state while the lock latch is engaged with the shutter and based on the state of the pin, preventing mechanical adjustment of the state of the shutter of the camera module to the open state from the closed state.
”
Claim 15:
…
“
receiving a signal indicating to adjust a shutter of a camera module of an information handling system from an open state to a closed state to prevent access to a camera of the camera module; in response to the signal, mechanically adjusting the shutter of the camera module from the open state to the closed state; after adjusting the state of the shutter of the camera module from the open state to the closed state, receiving a signal indicating that a state of a pin indicates that a lock latch is engaged with the shutter to mechanically interfere with movement of the shutter from the closed state to the open state, the pin in contact with the shutter; detecting an attempt to adjust the state of the shutter of the camera module to the open state from the closed state while the lock latch is engaged with the shutter; in response to detecting the attempt to adjust the state of the shutter of the camera module to the open state from the closed state while the lock latch is engaged with the shutter and based on the state of the pin, preventing mechanical adjustment of the state of the shutter of the camera module to the open state from the closed state.
”
Regarding dependent claims 2-7, 9-14 & 16-20 these claims are allowed because of their dependence on independent claims 1, 8 & 15 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is the summary of closest references of record: 
Minnich et al. (U.S. Publication 2018/0298636) discloses Latches assemblies and systems are disclosed. One latch includes a latch and a receiver. The latch has a housing and a pin extending from the housing. The pin is mounted for longitudinal movement along a pin axis. The latch further includes a motor coupled to move the pin longitudinally. The receiver defines an aperture extending along a receiver axis and positioned to receive the pin of the latch. The receiver has a retainer biased toward the receiver axis. The latch assembly has an open position in which the pin is extended distally along the pin axis and received in the aperture, and a latched position in which the pin is retracted proximally along the pin axis while the retainer is engaged with the pin. One latch system includes a plurality of latch assemblies configured to move to the latched position after all latch assemblies are in the open position.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661